Citation Nr: 1828745	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  13-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus, type II (diabetes). 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to October 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran withdrew his Board hearing request in a September 2017 written statement.  See 38 C.F.R. § 20.704(e).

In November 2017, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA), which was provided in February 2018.  The Veteran was provided with a copy of the opinion and given 60 days to respond.  See 38 C.F.R. § 20.903(a).   


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his service-connected diabetes.

2.  The Veteran's tinnitus is related to his service-connected bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The criteria for service connection on a secondary basis for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.310 (2017).

2.  The criteria for service connection on a secondary basis for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§  3.102, 3.303, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  As service connection on a secondary (proximate cause) basis is warranted, the Board need not explore direct service connection at this time.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes). 

Here, the Veteran competently and credibly reports the presence of tinnitus, and there is no dispute that bilateral hearing loss for VA purposes, as defined in 
§ 3.385, is shown.  See September 2011 VA examination report.  He is also service-connected for diabetes mellitus and coronary artery disease.  Moreover, the February 2018 VHA expert opined that the likely cause of the Veteran's bilateral hearing loss was "multifactorial including presbycusis, diabetes mellitus, hypertension and peripheral vascular disease."  Furthermore, the September 2011 VA examiner determined that it was possible that diabetes among other risk factors contributed to the Veteran's current hearing loss and tinnitus.  Affording the Veteran the benefit of the doubt, secondary service connection for hearing loss is established.  Additionally, the September 2011 examiner opined that the Veteran's tinnitus was likely a symptom associated with his now service-connected hearing loss, since tinnitus is known to be a symptom associated with hearing loss.  There is no competent evidence to the contrary.  Thus, for reasons outlined above, service connection for bilateral hearing loss and tinnitus is warranted on a secondary basis.  See 38 C.F.R. § 3.310(a).
ORDER

Secondary service connection for bilateral hearing loss is granted.

Secondary service connection for tinnitus is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


